DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings received on 02/04/2020 have been accepted by the examiner.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) Form PTO-1449, filed 02/04/2020.  The information disclosed therein was considered.
Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-17) in the reply filed on 06/24/2021 is acknowledged. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 7 & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanzawa et al (US20130146980) in view of Kidoh et al (US20110309431).
.
Regarding claim 1, Tanzawa discloses an integrated circuit device comprising: a plurality of word lines(FIG 4C; WL0-WL3 extending in horizontal direction),  a string selection line structure stacked on the plurality of word lines(FIG 4C; [0058-0061]; SGD0); and a plurality of channel structures extending in the vertical direction through the plurality of word lines and the string selection line structure(FIG 4, 478), wherein the string selection line structure comprises a string selection bent line comprising a lower horizontal extension portion extending in the horizontal direction at a first level higher than the plurality of word lines (FIG 4C; SGD0 line having a lower horizontal portion at first level 474-2) , an upper horizontal extension portion extending in the horizontal direction at a second level higher than the first level (FIG 4C; 464), and a vertical extension portion connected between the lower horizontal extension portion and the upper horizontal extension portion (FIG 4C; 462).
However, Tanzawa does not disclose extending over the substrate in a horizontal direction parallel to the main surface of the substrate and overlapping each other in a vertical direction.
In the same field of endeavor, Kidoh discloses a plurality of wordlines extending over the substrate in a horizontal direction parallel to the main surface of the substrate and overlapping each other in a vertical direction (FIG 2; ML comprising wordline e.g., 61 extending over substrate 11 in horizontal direction parallel to main surface CP overlapping each other in vertical direction). 
Tanzawa and Kidoh are analogous art because they are all directed to a Non-Volatile memory device with a string structure, and one of ordinary skill in the art would have had a reasonable 
Therefore, it would be obvious to include the teachings of Kidoh (the plurality wordlines over substrate) in the teachings Tanzawa for the benefits building layers (note, this is how wordlines and all the features in Tanzawa are made, over a substrate) for increasing the productivity of the memory device with high reliability and low power consummation that improves memory device operation ([0004] Kidoh).
 Claims 2-6 are rejected because of their dependency to the rejected base claim 1.

Regarding claim 7, Tanzawa discloses an integrated circuit device comprising: a plurality of word lines extending in the unit block(FIG 4C; WL0-WL3 extending in horizontal direction) a string selection line structure stacked on the plurality of word lines in the unit block region(FIG 4C; [0058-0061]; SGD0);; and  30SEC.4563a plurality of channel structures extending in the vertical direction through the plurality of word lines and the string selection line structure in the unit block region(FIG 4, 478), wherein the string selection line structure comprises a string selection bent line comprising a lower horizontal extension portion extending in the third horizontal direction at a first level higher than the plurality of word lines(FIG 4C; SGD0 line having a lower horizontal portion at first level 474-2), an upper horizontal extension portion extending in the third horizontal direction at a second level higher than the first level(FIG 4C; 464), and a vertical extension portion connected between the lower horizontal extension portion and the upper horizontal extension portion(FIG 4C; 462).
However, Tanzawa does not disclose a substrate including a main surface; a pair of word line cut regions extending lengthwise in a first horizontal direction over the substrate and spaced apart from each other in a second horizontal direction perpendicular to the first horizontal direction with a unit block region located therebetween, the first and second horizontal directions parallel to the main 
In the same field of endeavor, Kidoh discloses a substrate including a main surface(FIG 2; substrate 11 and main surface CP); a pair of word line cut regions extending lengthwise in a first horizontal direction over the substrate and spaced apart from each other in a second horizontal direction perpendicular to the first horizontal direction with a unit block region located therebetween (FIG 2; ML comprising wordline e.g., 61s extending over substrate 11 in horizontal direction parallel to main surface CP overlapping each other in vertical direction, each of 61 are apart from each other), the first and second horizontal directions parallel to the main surface of the substrate region in a third horizontal direction parallel to the main surface of the substrate and overlapping each other in a vertical direction (FIG 2; Z and Y direction and X into the page). 
Tanzawa and Kidoh are analogous art because they are all directed to a Non-Volatile memory device with a string structure, and one of ordinary skill in the art would have had a reasonable expectation of success by modify Tanzawa to include Kidoh because they are from the same field of endeavor. 
Therefore, it would be obvious to include the teachings of Kidoh (the plurality wordlines over substrate) in the teachings Tanzawa for the benefits building layers (note, this is how wordlines and all the features in Tanzawa are made, over a substrate) for increasing the productivity of the memory device with high reliability and low power consummation that improves memory device operation ([0004] Kidoh).

Claims 8-17 are rejected because of their dependency to the rejected base claim 7.

Regarding claim 18, Tanzawa discloses an integrated circuit device comprising; a plurality of word line cut regions(FIG 4C; WL0-WL3 extending in horizontal direction) ; and a plurality of unit block regions respectively arranged one by one between the plurality of word line cut regions and each comprising a string selection line structure(FIG 4C; 478), wherein, in each of the plurality of unit block regions, the string selection line structure comprises a string selection bent line comprising a lower horizontal extension portion extending in a horizontal direction at a first level(FIG 4C; 474-2), an upper horizontal extension portion extending in the horizontal direction at a second level higher than the first level(FIG 4C; 464), and a vertical extension portion connected between the lower horizontal extension portion and the upper horizontal extension portion (FIG 4C; 462).
However, Tanzawa does not disclose a substrate; a plurality of word line cut regions arranged over the substrate; over the substrate.
In the same field of endeavor, Kidoh discloses a substrate; a plurality of word line cut regions arranged over the substrate; over the substrate direction (FIG 2; discloses substrate 11; ML comprising wordlines e.g., 61s extending over substrate 11).
Tanzawa and Kidoh are analogous art because they are all directed to a Non-Volatile memory device with a string structure, and one of ordinary skill in the art would have had a reasonable expectation of success by modify Tanzawa to include Kidoh because they are from the same field of endeavor. 
Therefore, it would be obvious to include the teachings of Kidoh (the plurality wordlines over substrate) in the teachings Tanzawa for the benefits building layers (note, this is how wordlines and all the features in Tanzawa are made, over a substrate) for increasing the productivity of the memory device with high reliability and low power consummation that improves memory device operation ([0004] Kidoh).
Claims 19-20 are rejected because of their dependency to the rejected base claim 18.



Allowable Subject Matter  

Claims 2-6, 8-17 and 19-20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yamamoto et al (US20150129903; 14D upper electrode overlapping the lower electrode of capacitor Cs). 
Lee et al (US20120007165 FIG 7B [0192]; 226b SSL having a lower and higher level). 
Lee et al (US20130100742) & ITO et al (US20190206495). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUNA A TECHANE whose telephone number is (571)272-7856.  The examiner can normally be reached on 571-272-7856.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MUNA A TECHANE/Primary Examiner, Art Unit 2827